


EXHIBIT 10.40

AMENDMENT AND WAIVER AGREEMENT

with respect to

ASSET PURCHASE AGREEMENT

THIS AMENDMENT AND WAIVER AGREEMENT WITH RESPECT TO ASSET PURCHASE AGREEMENT
(this “Amendment”) is entered into and effective as of January 4, 2008, between
BioMimetic Therapeutics, Inc., a Delaware corporation (“Seller”), and Luitpold
Pharmaceuticals, Inc., a New York corporation (“Buyer”).

Reference is made to that certain Asset Purchase Agreement dated as of December
14, 2007 (the “Purchase Agreement”) between Seller and Buyer. All references to
the Purchase Agreement, the Exhibits and Schedules thereto, and the Ancillary
Agreements (as defined in the Purchase Agreement), shall be deemed to be
references to the Purchase Agreement as amended by this Amendment. Terms used
but not defined in this Amendment shall have the meanings ascribed to them in
the Purchase Agreement unless otherwise provided herein.

RECITAL

WHEREAS, Seller and Buyer desire to amend and/or provide waivers with respect to
certain provisions of the Purchase Agreement set forth more particularly in this
Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and accepted, Seller and Buyer hereby agree as
follows:

1. Amendment. In accordance with Section 11.2 of the Purchase Agreement, the
Purchase Agreement is hereby amended as follows:

A. Schedule 1.1(d)(ii) to the Purchase Agreement is hereby deleted in its
entirety and replaced with the attached Schedule 1.1(d)(ii).

B. Section 3.2 of the Purchase Agreement is hereby deleted in its entirety and
restated as follows:

“Section 3.2  Authorization. Seller has the full corporate power and authority
to enter into this Agreement and the Ancillary Agreements and to carry out the
transactions contemplated herein and therein. The Board of Directors of Seller
has taken all action required by applicable Law and Seller’s certificate of
incorporation and bylaws and otherwise to duly and validly authorize and approve
the execution, delivery and performance by Seller of this Agreement, the
Ancillary Agreements and the consummation by Seller of the transactions
contemplated herein and therein. Without limiting the foregoing, neither the
execution, delivery or performance by Seller of this Agreement or the Ancillary
Agreements, nor the consummation by Seller of the transactions contemplated
herein and therein, requires the approval of the stockholders of Seller under
applicable Law, Seller’s certificate of incorporation or bylaws, or otherwise.
This Agreement has been duly and validly executed and delivered by Seller and
assuming the due

 

 

-1-

 

--------------------------------------------------------------------------------






authorization, execution and delivery by Buyer of this Agreement and the
Ancillary Agreements and Seller’s execution of the Ancillary Agreements at
Closing, constitute or will constitute the legal, valid and binding obligations
of Seller, enforceable against it in accordance with their respective terms.”

2. Waivers. In accordance with Section 11.2 of the Purchase Agreement, Seller
and Buyer hereby mutually agree to the following waivers:

A. Seller’s obligation to deliver to Buyer at Closing a transfer letter for the
Canadian Medical Device License for GEM 21S as set forth in Section 2.4(h) of
the Purchase Agreement is hereby waived; and

B. Buyer’s obligation to deliver to Seller at Closing an acknowledgment of
Canadian Medical Device License transfer for GEM 21S as set forth in
Section 2.3(g) of the Purchase Agreement is hereby waived;

provided, however, that Seller shall deliver to Buyer a transfer letter for the
Canadian Medical Device License for GEM 21S at such time that Buyer becomes ISO
certified in Canada for the manufacture of medical devices.

C. Seller’s obligation to deliver to Buyer a preliminary schedule of items to be
included within the GEM 21S Inventory, prepared in good faith and executed by
Seller in accordance with Section 2.4(i) of the Purchase Agreement, was
satisfied by Seller’s delivery of Schedule 7.13 to the Purchase Agreement on the
effective date thereof, and any further obligation to deliver such preliminary
schedule at Closing is hereby waived. Seller hereby represents and warrants that
such preliminary schedule remains true and correct in all respects at the date
hereof.

3. Other Provisions Unaffected. All of the terms and provisions of the Purchase
Agreement (as amended or modified by this Amendment) shall remain in full force
and effect, and are hereby ratified and confirmed in their entirety.

4. Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission or e-mail with scan attachment) in two or more
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

 

-2-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first above written.

 

BIOMIMETIC THERAPEUTICS, INC.

 

LUITPOLD PHARMACEUTICALS, INC.

By:


/s/ Samuel Lynch

 

By:


/s/ Mary Jane Helenek

Name:

Samuel E. Lynch D.M.D., D.M.Sc.

 

Name:

Mary Jane Helenek

Title:

President & CEO

 

Title:

President & CEO

 

 

-3-

 

--------------------------------------------------------------------------------